Citation Nr: 1220946	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  08-14 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Entitlement to a waiver of overpayment of VA benefits in the amount of $4,068, to include whether the creation of the overpayment was valid, and whether the request for a waiver was timely.

2.  Entitlement to a waiver of overpayment of VA benefits in the amount of $7,635, to include whether the creation of the overpayment was valid, and whether the request for a waiver was timely.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is the former spouse of a Veteran who had active service from March 1973 to March 1976.  

This appeal comes before the Board of Veterans' Appeals (Board) from decisions of the VA Debt Management Center in Fort Snelling, Minnesota.  

In March 2009, the appellant presented testimony at a Board hearing, chaired by a Veterans Law Judge who was seated at the RO in Oakland, California.  A transcript of the hearing is associated with the claims file.  Subsequently, the Veterans Law Judge who conducted the hearing was appointed Acting Chairman of the Board, which removed him from his duties as a Veterans Law Judge.  The appellant was informed of this fact in April 2012 and was afforded the option of attending another hearing before the Veterans Law Judge who would ultimately decide the appeal.  In May 2012, the appellant elected not to attend another hearing.  

The Board has characterized the matters on appeal as comprising two separate issues, in contrast to the RO's treatment of a single combined issue.  The Board notes that the case involves separate determinations from the Debt Management Center, each involving a distinct amount of debt and a distinct reason for the indebtedness.  As there is a potential for different outcomes on appeal regarding these separate amounts, the Board has characterized the appeal as involving two separate issues.  Moreover, while the appellant appears now to be primarily seeking a waiver regarding each amount, the matter of the validity of the creation of the debt or overpayment of benefits is implicit in any waiver issue.  Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  Regarding each amount, the appellant has specifically disagreed with the determination as to her indebtedness; and, regardless of questions as to the timeliness of her applications for waivers, she has filed timely notices of disagreement with the decisions establishing her indebtedness.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  

Regarding each issue, VA's Debt Management Center has determined that the appellant did not file a timely application for a waiver of overpayment.  Under the applicable criteria, a request for waiver of an indebtedness (other than loan guaranty) shall only be considered: (1) if it is made within 2 years following the date of a notice of indebtedness issued by VA to the debtor on or before March 31, 1983, or (2) except as otherwise provided, if it is made within 180 days following the date of a notice of indebtedness issued by the VA to the debtor after April 1, 1983.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b) (2011).  

The notices of overpayment are issued by VA's Debt Management Center, not by the RO.  In a case such as this, where timeliness of a waiver request is at issue, the Debt Management Center's notice must be in the record to verify the date of the issuance of the notice, or, in the alternative, the Debt Management Center must provide documentation of what form letters were sent to the appellant and their dates.  

Of potential relevance to this matter, a bulletin dated in May 1999 from the VA Office of Financial Policy addressed a change in the procedure for waiver requests referred by the VBA Debt Management Center to the Committee on Waivers and Compromises.  Effective May 14, 1999, procedures were implemented for waiver requests when timeliness is at issue.  Specifically, the Debt Management Center must provide (a) verification of the date of dispatch of the notice, (b) a print-out of the screen from the Centralized Accounts Receivable Online System (CAROLS), (c) a statement that explains the details of the screen, (d) a copy of the type of letter sent to the debtor, (e) and a copy of any correspondence received from the debtor in response to the notice of indebtedness and the right to request a waiver.  See OF Bulletin 99.GC1.04 (May 14, 1999).  

Upon review of the claims file and electronic sources (Virtual VA), the Board finds that there is no copy of either notice letter from the Debt Management Center and no verification consistent with the requirements above.  In addition, the August 2004 waiver decision refers to a July 2004 request for a waiver from the appellant.  No correspondence of this date could be located in the claims file.  Therefore, prior to addressing the merits of the appeal, additional development is necessary to ensure the record on appeal is complete.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file a copy of the December 2003 notice regarding the appellant's debt in the amount of $4,068 and a copy of the February 2006 notice to the appellant of her indebtedness in the amount of $7,635.  If such notice cannot be located, obtain from the Debt Management Center: 

a) Verification of the date of dispatch of the notices,
b) A print-out of the screen from the Centralized Accounts Receivable Online System, 
c) A statement that explains the details of the screen, 
d) A copy of the type of letter sent to the appellant, and,
e) A copy of any correspondence received from the appellant in response to the notices of indebtedness and the right to request a waiver.  In particular, obtain a copy of the July 2004 correspondence from the appellant, which has been treated as the (untimely) request for a waiver.  

2.  If after further development it is determined that the appellant's request for a waiver regarding either amount was timely, the DMC should adjudicate the corresponding request for a waiver on the merits.  If either benefit sought on appeal is not granted, or if it is determined that either request was untimely, the appellant should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


